Case 1:18-cv-05175-VSB Document 23-1 Filed 05/10/19 Page 1 of 2




           ^          r-^t


           J                                   J-
NYS Department
          Caseof1:18-cv-05175-VSB
                 Corrections and Community Supervision
                                     Document   23-1 Filed 05/10/19 Page 2 of 2 Page 1 of 4




              Department of Corrections and Community Supervision



      Inmate Information

      Inmate InfonnationData Definitionsare provided for most ofthe elements listed below.
      Whena detaileddefinitionis available for a specific element, you may click on the
      element's label to view it.


                                Identifying and Location Infomiation
                                            As of 05/09/19
            DIN De artment Identification Nmnber                 19A1691
            Inmate Name                                          WILLIAMS, TYREIK
            Sex                                                  MALE
            Date ofBirth                                         10/22/1998
            Race / Ethflicity                                    BLACK
            Custod.' Status                                      IN CUSTODY
            Housino / Releasino Facilit                          DOWNSTATE
            Date Received Original                               05/06/2019
           Date Received Current                                 05/06/2019
           Admission. T ' -)e                                    NEW COMMITMENT
           County ofCoirmiitment                                 BRONX
           Latest Release Date / Tv . e Released Inmates Onlv)

                                               Crimes of
                                              Conviction
                                          Ifall4 crime fields
                                          contain data, there
                                          may be additional
                                          crimes not shown
                                       here. In this case, the
                                          crimes shown here
                                          are those with the
                                          longest sentences.
                                            As of 05/09/19


http://nysdoccslookup.doccs.ny.gov/GCAOOPOO/WIQ3/WmQ130                                  5/9/2019
